Citation Nr: 0737514	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  01-07 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for depression, claimed 
as secondary to service-connected cystic acne.

2.  Entitlement to service connection for schizophrenia, 
claimed as secondary to service-connected cystic acne.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to March 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 decision rendered by the Salt Lake 
City, Utah Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a claim of entitlement to service 
connection for depression and schizophrenia, claimed as 
secondary to the service-connected disorder of cystic acne.

This case was previously remanded for further development in 
Board decisions dated in October 2003 and August 2005.  

The veteran revoked the power of attorney of his attorney in 
a written statement dated in November 2006.  


FINDINGS OF FACT

1.  The competent medical evidence establishes that a 
psychiatric disorder diagnosed as depression is causally 
related to the service-connected disability of cystic acne.

2.  Schizophrenia was not manifested in service or within one 
year of separation thereof, and the competent medical 
evidence does not show an etiological relationship between 
such disability and the veteran's military service, or the 
service-connected disability of cystic acne.


CONCLUSIONS OF LAW

1.  Depression is proximately related to a service-connected 
cystic acne disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  Schizophrenia was not incurred in or aggravated by active 
service; is not proximately related to a service-connected 
disability; and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been 
substantially fulfilled by information provided to the 
veteran in a letter from the RO dated in April 2001.  This 
letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  With respect to the issue being 
granted, the AOJ will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  With respect to the 
issue that has been denied, any other notice requirements 
beyond those cited for service connection claims, are not 
applicable.  Therefore, to move forward with adjudication of 
this claim would not cause any prejudice to the veteran. 

Analysis

The veteran seeks service connection for a psychiatric 
disorder.  He specifically contends that his psychiatric 
disorders of schizophrenia and depression were caused by his 
service-connected cystic acne.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including psychoses, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Service medical records showed no complaints, findings, or 
treatment for a psychiatric disorder during service.  An 
October 1970 record noted that the veteran had difficulty 
with cystic acne (grade IV) since age 14, which had become 
more severe in the past six months.  Due to the severity of 
the cystic acne, a medical profile was required with six 
months shore duty for intensive dermatology treatment that 
included slush treatments and acne surgery at weekly 
intervals, as well as the use of tetracycline and the usual 
topical medications.  As a result, the veteran was found to 
be unfit for military duty and was discharged.  

The veteran was first treated for a psychiatric disorder 
post-service, in September 1978.  Social Security 
Administration (SSA) records include a September 1978 record 
from the State of New York Department of Social Services 
indicating that the veteran received out-patient treatment 
for his psychiatric disorder in 1974 at a VA Hospital.  VA 
treatment records dated in May 1976 note complaints of 
depression and reflect that the veteran sought treatment for 
the acne on his back, although he admitted to being a little 
depressed as well.  The note also indicates he was 
previously admitted for depression.  SSA records also show 
that the veteran was awarded disability benefits in February 
1979, based upon a psychiatric diagnosis of acute 
schizophrenia, with substance abuse and anti-social 
personality disorder, effective October 1977.  

A July 1977 report of psychiatric examination from L. P. C. 
showed that the veteran was embarrassed about his extremely 
bad skin condition and that he was a borderline 
schizophrenic.  Treatment records from Northpoint VA 
Hospital, dated from August 1978 to October 1978, included 
such diagnoses as: inadequate personality-immature; passive 
dependent; hallucinogenic abuse (LSD mostly); and severe 
acne.  On his March 1980 SSA application, the veteran 
indicated that the drugs he had taken in the past had 
affected his mind in such a way that he could not relate to 
people.  Another record showed a diagnosis of schizophrenia, 
secondary to drug abuse.  An April 1980 record from Dr. R. 
A. F. reported a history of the veteran using acid as a way 
to get outside of his body, because he was dissatisfied with 
his body.  

A February 1996 VA treatment record included a multi-axis 
diagnosis of: Axis I - paranoid schizophrenia versus mania 
versus bipolar and Axis III - heavy comodones with old acne 
scarring.  A February 2001 record from Dr. M. M. noted a 
history of schizophrenia type behavior.  The veteran 
indicated that when he was in the army, he took a lot of 
hallucinogens and wondered if this contributed to his 
condition, which Dr. M. M. noted was possible.  However, Dr. 
M. M. stated that it was also possible that the veteran was 
trying to treat himself with elicit substances and that 
actually seemed more likely under the circumstances.  The 
Board notes that all of the above-mentioned opinions and 
reported histories were made without a review of the 
veteran's claims file.  

In a report from a March 2005 VA examination, a VA examiner 
who interviewed the veteran, but did not review the claims 
file, indicated that the veteran's mental illness started 
before service, but was exacerbated in service.  The veteran 
reported that while in the Navy he felt depressed due to his 
cystic acne.  However, the examiner indicated that he found 
it hard to believe that the veteran would have been kept in 
the hospital for eight months due a skin condition of this 
sort.  He further opined that he believed the veteran was 
hospitalized for his mental disorder, whether or not he had 
cystic acne.  Based upon the veteran's current symptoms of 
pressured speech, racing thoughts and the need for only a 
few hours of sleep, the examiner provided a diagnosis of 
bipolar mania. 

Noting that none of the proffered opinions or reported 
medical histories regarding the veteran's psychiatric 
disorders were made with the benefit of the claims file 
review (and therefore, were provided without an accurate 
history of the veteran's in-service and post-service 
history), in September 2007 the Board requested an 
independent expert medical opinion from a designated 
psychiatric specialist.  This expert medical opinion was 
provided in an October 2007 correspondence, from Dr. N. V., 
Professor and Chair of the Department of Psychiatry and 
Behavioral Sciences at the R. F. Univ., who prior to 
rendering her opinion, reviewed the veteran's entire medical 
record.

Dr. N.V. wrote that based upon the May 1976 VA treatment 
records and the SSA records, there were specific symptoms 
that would meet the DSM criteria for major depressive 
disorder.  These records did not, however, reflect symptoms 
and signs that would meet DSM criteria for a diagnosis of 
schizophrenia.  Dr. N.V. also reviewed and commented upon 
the opinion proffered by the VA's medical examiner in March 
2005.  She stated that her review of the record did not 
support the VA examiner's finding that the veteran's mental 
illness started before service, and was exacerbated in 
service.  She did, however, concur with the examiner's 
finding that the current symptoms the veteran displayed were 
most consistent with a maniform episode.  She could not 
determine the exact etiology of that episode though.  

Regarding the veteran's first psychiatric treatment in 1978 
six years after service, Dr. N.V. noted that it appeared 
that during those six years the veteran sought help for 
"depression."  It was unclear though, if this was a major 
depressive disorder or other type of depression.  She noted 
that many psychiatric disorders, including depression and 
social phobia, are commonly associated with acne vulgaris, 
and it is likely that the veteran's depression at that time 
could have been related to acne vulgaris.  The cause of acne 
vulgaris can be due to any number of different factors, 
including the most common, stress, hormones, pore-blocking 
dead skin and oil.  It is also an inherited characteristic 
from your parents.  Based on this, she opined that it is 
more than 50 percent likely that military stress can 
exacerbate acne, and thus, depression.  The degree of 
impairment caused by this non-specific depression could not 
be quantified as significant.

Dr. N. V. further stated that the etiologic relationship of 
acne to the diagnosis of schizophrenia is not evident.  The 
veteran did not show classic symptoms of schizophrenia, such 
as negative symptoms or complete auditory hallucination, or 
first-rank symptoms.  The maniform features reported at the 
2005 VA examination could be easily explained by drug use.  
In fact, based on the review of the record, it appears that 
the veteran's psychotic symptoms were etiologically related 
to LSD use, and a diagnosis of drug-induced psychosis is 
justified.  Thus, in her opinion, there was more than a 75 
percent probability that the veteran's diagnosis of 
"schizophrenia" was neither caused nor exacerbated by the 
service-connected disorder of acne vulgaris.  

As previously indicated, service connection requires: (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  To establish service connection on 
a secondary basis, it must be shown that a current 
disability exists and that the current disability was either 
caused or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

The veteran is currently diagnosed with psychiatric 
disorders including depression and schizophrenia.  
Initially, the cumulative record does not show that either 
disorder manifested during service.  Indeed the Board notes 
that the service medical records show no complaints, 
findings, or treatment for any psychiatric disorder during 
service.  The veteran was first treated for a psychiatric 
disorder in September 1978, six years after discharge from 
service.  

However, there is competent medical evidence of record that 
shows that the onset of veteran's depression is 
etiologically related to his service-connected cystic acne 
disability.  This evidence consists of the October 2007 
independent expert medical opinion from Dr. N. V.  In her 
correspondence, Dr. N. V. noted that the initial symptoms 
reported by the veteran shortly after discharge from service 
would meet the criteria for either Major Depressive Disorder 
or some other type of depression; and she also explained the 
common association between depression and social phobia and 
acne vulgaris.  In this regard, she essentially opined that 
since acne vulgaris was more than 50 percent likely to be 
exacerbated by military stress, it in turn could exacerbate 
depression.   

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Dr. N. V.'s opinion regarding the causal 
relationship between the veteran's service-connected acne 
disability and his depression is considered competent and 
persuasive evidence.  Dr. N. V. is shown to have reviewed 
the veteran's entire medical history as contained within the 
claims folder, and has provided a thorough explanation of 
the evidence and her medical opinion.  Moreover, she is 
designated as a specialist in the field of psychiatry.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  For these reasons, 
the Board finds that Dr. N. V.'s nexus opinion is probative 
as to the issue of causation; and service connection is thus 
warranted for depression, even if not significantly 
disabling, as secondary to the service-connected disability 
of cystic acne.

In contrast, the Board finds that based upon a preponderance 
of the evidence, service connection is not warranted for 
schizophrenia, on either a direct or secondary basis.  In 
this regard, it is again noted that the medical evidence 
does show a diagnosis or treatment of schizophrenia during 
service.  In addition, the Board has not found competent 
medical evidence in the record that establishes an etiologic 
relationship between the veteran's schizophrenia and 
military service.  Thus, service connection is not warranted 
on a direct basis.

With regard to the veteran's specific contention that his 
schizophrenia was caused by his service-connected cystic 
acne, the Board notes that this is not supported by 
competent medical evidence.  The cumulative treatment 
records do not reflect such a relationship and there is no 
competent medical opinion in the record to support such a 
contention.  The only opinion of record which clearly 
addresses the issue of a nexus between the veteran's 
schizophrenia and his cystic acne, is the October 2007 
expert opinion of Dr. N. V. who noted there was more than a 
75 percent probability that the veteran's diagnosis of 
"schizophrenia" was neither caused nor exacerbated by the 
service-connected disorder of acne vulgaris (cystic acne).  
For the reasons previously discussed, the Board finds Dr. N. 
V.'s opinions regarding the etiology of the veteran's 
schizophrenia to be competent, and thus probative evidence.  
The veteran has not provided a medical opinion which 
otherwise shows a causal relationship between his service-
connected cystic acne and schizophrenia.  

Last, the Board finds that service connection for 
schizophrenia may not be presumed to have been incurred 
during service, because it did not manifest within the first 
post-service year, but rather several years following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309 (2007).

The Board has carefully reviewed the veteran's extensive 
medical history, as well as his contentions regard the 
etiology of the claimed schizophrenia, but has found no 
objective basis on which to grant service connection.  
However, the veteran is not competent to provide evidence 
that requires medical knowledge such as the etiology of his 
schizophrenia.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  As the 
preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

Service connection for depression, claimed as secondary to 
service-connected cystic acne is granted.

Service connection for schizophrenia, to include as secondary 
to service-connected cystic acne, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


